Citation Nr: 1732612	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for a skin disability, claimed as skin cancer.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral cataracts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from August 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying descriptions of the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons, as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As an initial matter, the Board observes that following the issuance of the April 2012 statement of the case (SOC), for the matters on appeal, additional records were developed by VA and associated with the record.  Specifically, in March 2014, the AOJ obtained records from the Social Security Administration (SSA), consisting of VA treatment records dated from September 2009 through September 2013, and reports of private evaluations conducted during the adjudication of the Veteran's SSA claim.  These records, dated prior to Board certification of the appeal in May 2017, are pertinent to the matters on appeal.  In this regard, the Board observes that the waiver process of 38 C.F.R. § 20.1304(c) applies only to evidence submitted following certification of the appeal and transfer of records to the Board.  Therefore, in accordance with applicable regulations, the Board will remand the Veteran's appeal so that the additional evidence may be reviewed by the AOJ and a supplemental statement of the case (SSOC) may be issued.  

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that service treatment records document that in July 1971, the Veteran requested a neuropsychiatric consultation.  He described feeling as if everyone in his division picked on him, and expressed a desire to do bodily harm to his supervisors.  Subsequently in July 1971, a provider noted that he did not feel that the Veteran suffered from sea sickness as had been previously documented, but from immature personality.  The Board additionally notes that service personnel records reflect that a March 1971 personnel evaluation found the Veteran to be responsible and talented, requiring little supervision, and recommended him for advancement.  However, a July 1971 evaluation indicated that he was below average professionally, requiring strict supervision.  With respect to these evaluations, the Veteran has stated that the Navy destroyed his psyche.  

VA treatment records reflect a diagnosis of PTSD; however, these records also reflect the Veteran's complaint of depression.  It does not appear that the Veteran has been afforded a comprehensive examination to determine the appropriate diagnosis.  In light of the events documented during service, and of the Veteran's ongoing complaints of psychiatric symptoms, the Board has determined that a VA examination is warranted to determine whether any currently present psychiatric disorder is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate all appropriate acquired psychiatric disorder diagnoses.  If a diagnosis of PTSD is made, the examiner should specify the stressor(s) upon which the diagnosis is based.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder is related to any event of service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Review the complete record and conducted any additional development that is deemed warranted.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case which addresses all pertinent evidence received subsequent to the statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

